Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                                           See MPEP § 606.01.
ILLUMINATED KEYPAD MODULE FOR AN ELECTRONIC LOCK

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14  are rejected under 35 U.S.C. 103 as being unpatentable over             Lin et al. (US 9,758,991) in view of Sudduth (US 3,699,294).

With respect to Claims 1, 2, 8 and 9; Lin et al. shows an electric lock 10, comprising: a    housing 20; a keypad module 22 arranged on the housing, the keypad module comprising: a key  panel 56 marked with a plurality of key characters [at 24]; an electrode pad 68 arranged on an inner side of the key panel [Fig. 5], the electrode pad corresponding to the plurality of key characters respectively [Col. 5, lines 40-42]; a circuit board 74 comprising a plurality of key circuits corresponding to the plurality of key electrodes respectively [Fig. 16]; and a spacer 78 between the electrode pad 68 and the circuit board 74 and configured to form a gap between each of the key circuits and the corresponding key electrode [Fig. 16]; and a lock assembly electrically connected to the keypad module and configured to perform locking and unlocking operations according to the key signal generated by the keypad module [Col. 4, lines 3-7].  
	Although Lin et al. teaches there are a number of touch circuits that can be employed which would be obvious to one of ordinary skill in the art [Col. 5, lines 47-53], Lin et al. does not explicitly show the circuitry attributes or the actuation conditions. 
	Sudduth [Fig. 5] shows a keypad module 11 comprising an analogous electrode pad 30 having a plurality of key electrodes [at 31] corresponding to the respective plurality of key characters 32; a circuit board 50 comprising a plurality of key circuits 51, 52 corresponding to the respective plurality of key electrodes 322, with a spacer 40 therebetween, generating a key signal [Col. 2, lines 1-5];  Sudduth [Fig. 18] further shows when the key panel is pressed, a deformation level of the electrode pad 322 is greater than a deformation level of the key panel 328, and is greater than a deformation level of the spacer 318.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the keypad module shown by Sudduth within the electric lock of Lin et al. as one of the number of touch circuits                 Lin et al. taught as being obvious to one of ordinary skill in the art.

With respect to Claims 3 and 10; Lin et al. [Figs. 1, 5] shows an outer side of the key panel 56 is a flat surface.  

With respect to Claims 4 and 11; Lin et al. shows a fixing frame 44 connected to the spacer 78 to fix the circuit board between the spacer and the fixing frame [Figs. 13, 14].  

With respect to Claims 5 and 12; Lin et al. shows an outer edge 98 of the fixing frame 44 is configured to abut against the circuit board 74, and the outer edge of the fixing frame is formed with at least one groove or notch 95.  


With respect to Claims 6 and 13; Lin et al. teaches the spacer 78 is and opaque material [Col. 6, lines 4-7] with a plurality of through holes 82.
	However Lin et al. does not show the spacer is hard, or a surface of the electrode pad facing the circuit board a plurality of protruded structures.
Sudduth [Fig. 5] show a surface of the analogous electrode pad 30 facing the circuit board 50 is formed with a plurality of protruded structures 31, the spacer 40  is hard and formed with a plurality of through holes 41 configured to allow the plurality of protruded structures 31 of the electrode pad to pass through [Fig. 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the keypad module shown by Sudduth within the electric lock of Lin et al. as one of the number of touch circuits                 Lin et al. taught as being obvious to one of ordinary skill in the art.

With respect to Claims 7 and 14; Lin et al. teaches the circuit board 74 comprises a light source 104, and the electrode pad 68 is made of a light transmissive material [via 70] and to guide light emitted from the light source to the key panel [C. 5, L 42-45].  

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.


           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833